Per Curiam.
The principle of Ingraham v. Bockius is, that a minute intended, not to be itself the evidence of the sale, but to be used in the preparation of such evidence, is not an original entry within the meaning of the term as it is used in the books. If such be its effect, the material on which it is written, or the size and shape of it, must be indifferent. Here it was made on a card which was superseded by a hook into which it was transcribed, and which was destined to be the final means of perpetuating it; for the destruction of the card when the transcript was made, shows that its office was but a temporary one. It would be most unreasonable to preclude a shop-keeper from making the regular, permanent entry in his day-book, because he had taken the precaution to put down the transaction on a fugitive scrap of paper, in order to insure a greater degree of accuracy when the regular entry of it should come to *411be made. Such a rule would be subversive of every thing like fair dealing; and under the circumstances of the present case, it is clear that the book was properly received.
Judgment affirmed.